Citation Nr: 1035371	
Decision Date: 09/20/10    Archive Date: 09/28/10

DOCKET NO.  08-18 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to a disability rating in excess of 50 percent 
for service connected posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for erectile dysfunction.

3.  Entitlement to service connection for loss of sensation in 
the feet and fingers.

4.  Entitlement to service connection for diabetes.

5.  Entitlement to service connection for methicillin-resistant 
staphylococcus aureus (MRSA).

6.  Entitlement to service connection for presbyopia.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

J. Meawad


INTRODUCTION

The Veteran served on active duty from July 1973 to October 1976.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines, that denied the above claim.

In October 2009, the Veteran was scheduled for a travel board 
hearing before the Board.  However, he failed to appear.

The issues of entitlement to an increased rating for PTSD, and 
entitlement to service connection for erectile dysfunction, loss 
of sensation in the feet and fingers, diabetes, and presbyopia 
are addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

There is no competent evidence of record showing that the Veteran 
currently suffers from MRSA.


CONCLUSION OF LAW

The criteria for entitlement to service connection for MRSA as 
secondary to service-connected coronary artery bypass have not 
been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309, 3.310 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from 
personal injury suffered or disease contracted in the line of 
duty or for aggravation of a pre-existing injury or disease in 
the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304, 
3.306.  

In order to prevail on the issue of service connection there must 
be competent evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and competent 
evidence of a nexus between an in-service injury or disease and 
the current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Secondary service connection shall be awarded when a disability 
"is proximately due to or the result of a service- connected 
disease or injury."  38 C.F.R. § 3.310(a).  Also, any increase 
in severity of a nonservice-connected disease or injury that is 
proximately due to or the result of a service-connected disease 
or injury, and not due to the natural progress of the nonservice-
connected disease, will be service connected.  38 C.F.R. § 3.310; 
Libertine v. Brown, 9 Vet. App. 521, 522 (1996); see also Reiber 
v. Brown, 7 Vet. App. 513, 515-16 (1995); Allen v. Brown, 7 Vet. 
App. 439, 448 (1995) (en banc).

Effective October 10, 2006, VA amended 38 C.F.R. § 3.310 to 
implement the decision in Allen v. Principi, 7 Vet. App. 439 
(1995), which addressed the subject of the granting of service 
connection for the aggravation of a nonservice-connected 
condition by a service-connected condition.  See 71 Fed. Reg. 
52,744-47 (Sept. 7, 2006).  The amended 38 C.F.R. § 3.310(b) 
institutes additional evidentiary requirements and hurdles that 
must be satisfied before aggravation may be conceded and service 
connection granted.  To whatever extent the revised regulation 
may be more restrictive than the previous one, the Board will 
afford the Veteran review under both the old and new versions.  
See VAOPGCPREC 7-2003 (Nov. 19, 2003). 

In the absence of proof of a current disability, there can be no 
valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for rejecting 
any evidence favorable to the claimant.  See Masors v. Derwinski, 
2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not 
accorded to each piece of evidence contained in the record; every 
item of evidence does not have the same probative value.

The Veteran claims that after being infected with MRSA status-
post coronary artery bypass graft in 2003, he had been having 
recurrent infections associated with MRSA.  The Veteran has been 
granted service connection for coronary artery bypass in July 
2004 for the triple coronary bypass graft that he underwent in 
August 2003.  

Following the August 2003 bypass, the Veteran was again admitted 
about one week later after developing a cough and swelling in 
part of his incision, which eventually drained purulent liquid.  
It was noted that on discharge from the bypass surgery, the 
Veteran had no fever in the immediate postoperative period 
several days prior to discharge.  It was also noted that the 
Veteran's 24-year-old son who was living with the Veteran had 
been recently diagnosed as having a staph infection with multiple 
boils on his body.  The private physician diagnosed the Veteran 
as having a sternal wound infection, which he suspected was most 
likely staphylococcal and a MRSA infection was a good possibility 
given the Veteran's exposure history.  The Veteran underwent a 
sternotomy, for which service connection was granted and a 20 
percent rating assigned in June 2005.

Following the sternotomy, there have been no reports of any 
recurrence of MRSA.  The only note of MRSA subsequent to August 
2003 was during VA treatment in April 2007 for boils when the 
Veteran reported having a history of staph and MRSA problems 
since 2003.  The Veteran was diagnosed as having boils, which 
were cleaned.  No comment was made during VA treatment regarding 
the Veteran's reported history of MRSA.  

Based on a careful review of the record, the Board finds that the 
competent medical evidence of record does not demonstrate that 
the Veteran currently suffers from MRSA.  While the evidence 
shows that the Veteran was treated in August 2003 for a sternal 
wound infection, which was found to be most likely staphylococcal 
and a MRSA infection, there is no evidence of a chronic 
disability (other than the already-service-connected sternotomy) 
as the medical evidence of record lacks support for residuals of 
the 2003 infection.  A current disability is required in order to 
establish service connection.  Brammer, 3 Vet. App. 223.  
Further, there is no evidence that the Veteran had the claimed 
disability at any time from when he first filed his claim for 
service connection in January 2007.  McClain v. Nicholson, 21 
Vet. App. 319 (2007).  Service connection may not be granted for 
a diagnosis of a disability by history.  Sanchez-Benitez v. West, 
13 Vet. App. 282 (1999).

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as required by 
law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.  The preponderance is against the Veteran's claim, and it 
must be denied.

Notice and Assistance

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
The notice should also address the rating criteria or effective 
date provisions that are pertinent to the appellant's claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

A notice letter was sent in February 2007; however, the letter 
did not contain adequate notice regarding the requirements for 
secondary service connection claims according to 38 C.F.R. 
§ 3.310.  Although the appellant received inadequate notice, the 
record reflects that the purpose of the notice was not 
frustrated. 

In the February 2007 letter, the RO included an explanation of 
VA's duty to assist in obtaining records and providing a medical 
examination or opinion where necessary.  The letter also 
requested that the appellant sign and return authorization forms 
providing consent for VA to obtain his private medical records 
and that the appellant submit any evidence that the claimed 
conditions existed from service to the present time, any 
treatment records pertaining to the claim, any medical evidence 
of current disabilities.          

In addition, the Board finds that any content-related notice 
errors did not affect the essential fairness of the adjudication 
of the claim decided herein.  In his statements in support of his 
claim, the Veteran mentioned medical records that were being 
sent, which indicate actual knowledge of the evidence needed to 
substantiate the claim, of the right to submit additional 
evidence and the availability of additional process.  Moreover, 
the record shows that the appellant was represented by a 
Veteran's Service Organization and its counsel throughout the 
adjudication of the claim.  Overton v. Nicholson, 20 Vet. App. 
427 (2006).  The Veteran's accredited representative submitted 
written arguments in September 2009 and May 2010, which 
demonstrated actual knowledge of the legal requirements of the 
claim.  

As actual knowledge of the evidence necessary to substantiate the 
claim has been demonstrated and the Veteran, or those acting on 
his behalf, has had a meaningful opportunity to participate in 
the development of his claim, the Board finds that no prejudice 
to the Veteran will result from proceeding with adjudication 
without additional notice or process.  Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008), vacated on other grounds sub nom.  
Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

VA has obtained service treatment records and assisted the 
appellant in obtaining evidence.  In this case, VA need not 
obtain an examination as the evidentiary record does not show 
that the Veteran currently suffers from MRSA.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  All known and available 
records relevant to the issues on appeal have been obtained and 
associated with the appellant's claims file; and the appellant 
has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a decision on 
the claim at this time.


ORDER

Service connection for MRSA is denied.


REMAND

In the May 2010 informal hearing presentation, the Veteran's 
representative stated that the Veteran's service-connected PTSD 
symptoms were increasing.  The Veteran's representative also 
stated that the Veteran had not worked since 2003 due to an 
inability to manage his anger.  The Veteran was afforded a VA 
examination in February 2007 in conjunction to his claim for an 
increased rating; however, the examiner did not address the issue 
of whether the Veteran's PTSD affected his employability.  In 
addition, the Veteran claimed in a statement dated November 2008 
that the February 2007 VA examination was inadequate as the 
examiner did not include statements made by the Veteran that he 
specifically requested be included in the report.  In light of 
the assertion that the Veteran's symptoms had worsened and the 
November 2008 statement, the Veteran should also be afforded 
another VA examination in order to properly assess the current 
symptoms and level of severity of his service-connected PTSD.  
See Snuffer v. Gober, 10 Vet. App. 400 (1997).  

With regard to the claim for service connection for erectile 
dysfunction, although there is no record of a diagnosis of 
erectile dysfunction, during VA treatment in January 2006, the 
Veteran requested medication for this condition.  In October 
2006, the Veteran was prescribed Vardenafil, which was noted to 
replace Viagra.  The Veteran claims that his erectile dysfunction 
is related to his service-connected cardiovascular disease.  The 
Board finds that a VA examination is needed in this case as the 
January 2006 treatment record notes that the Veteran needed an 
EKG and an Echo in order to determine whether he was a good 
candidate for Viagra.  As this medical treatment note is unclear 
as to whether the Veteran's heart condition was causing his 
erectile dysfunction or whether his erectile dysfunction was 
somehow related to his heart condition, in the Board's view, an 
opinion is necessary for a determination on the merits of the 
claim.  See 38 C.F.R. § 3.159 (c)(4); 38 U.S.C.A. § 5103A(d). 

The Board finds that a remand is necessary for the Veteran's 
claimed diabetes.  VA treatment records show a diagnosis of 
diabetes.  The Veteran contends that service connection is 
warranted based on presumed exposure to herbicides.  

The Veteran's representative argued that while the Veteran's DD 
214 does not mention service in Vietnam or Laos, it does show 
that the Veteran had 27 days of foreign service.  Review of the 
Veteran's DD 214 confirms the representative's assertion that the 
Veteran had 27 days of foreign service, but does not state where 
that service was performed.  In addition, although the Veteran 
denied serving in Laos during VA treatment in February 2005, he 
did complain of having nightmares in which he killed men in 
Vietnam during VA treatment in December 2006.  

The Board notes that the record does not contain the Veteran's 
complete service personnel records and there is no indication in 
the record showing that any attempts were made to verify whether 
the Veteran traveled to Vietnam during service.  To give the 
Veteran every consideration with respect to the present appeal, 
it is the Board's opinion that further development of the case is 
necessary.  The RO should carry out the development necessary to 
determine whether the Veteran did in fact travel to Vietnam 
during service.  Such development must be done on remand.

As a remand is necessary in this case, the Veteran's most recent 
treatment records should also be obtained on remand.  The most 
recent medical records contained in the claims file are VA 
treatment records dated May 2007.  

Although the Veteran claimed loss of sensation in his feet and 
fingers as secondary to his service-connected heart condition, 
the Board notes the possibility that it could be related to his 
diagnosed diabetes.  In addition, the Veteran has claimed 
presbyopia as secondary to diabetes as well as his service-
connected heart condition.  Therefore, as these issues on appeal 
would clearly be affected by a finding of service connection for 
diabetes mellitus, the Board finds that they are inextricably 
intertwined and must defer consideration of these issues at this 
time.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and obtain the 
names and addresses of all medical care 
providers who treated him subsequent to May 
2007.  After securing the necessary 
release(s), obtain these records, including 
any additional VA treatment records.  If 
these records are not available, a 
negative reply is required.

2.  Make arrangements to obtain records 
from the National Personnel Records Center 
and any other appropriate facility 
confirming whether the Veteran traveled to 
Vietnam during service.  All efforts to 
obtain these records should be fully 
documented and a negative response must 
be provided if records are not 
available.

3.  Upon completing the above, schedule the 
Veteran for a VA psychiatric examination to 
determine the current severity of the 
Veteran's service-connected PTSD.  The 
claims file should be made available to the 
examiner for review prior to the 
examination.  All necessary tests should be 
conducted and the examiner(s) should review 
the results of any testing prior to 
completion of the report. 

Following examination of the Veteran, the 
examiner should identify what symptoms, if 
any, the Veteran currently manifests or has 
manifested in the recent past that are 
specifically attributable to his service-
connected PTSD.  The examiner must conduct 
a detailed mental status examination.  

The examiner should assign a Global 
Assessment of Functioning (GAF) score for 
the Veteran's PTSD consistent with the 
American Psychiatric Association: 
Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition (DSM-IV) and 
explain the significance of the score.

The examiner should distinguish, to the 
extent possible, between symptomatology 
resulting from the Veteran's service-
connected PTSD and any nonservice-connected 
disorders.  If it is medically impossible 
to distinguish among symptomatology 
resulting from the several disorders, the 
examiner should state this in the 
examination report.  

4.  Schedule the Veteran for an appropriate 
VA examination to determine the current 
nature and likely etiology of the Veteran's 
erectile dysfunction.  The claims file 
must be made available to the examiner 
for review prior to the examination.  
All necessary tests should be conducted and 
the examiner should review the results of 
any testing prior to completion of the 
report. 

Based on the examination and review of the 
record, the examiner is requested to answer 
the following questions:  

(a)  Is it at least as likely as not (50 
percent or higher degree of probability) 
that the Veteran's current erectile 
dysfunction is related to his active 
military service?    

(b)  If the answer is no, is it at least 
as likely as not (50 percent or higher 
degree of probability) that the current 
erectile dysfunction was caused by the 
service-connected coronary artery bypass 
associated with peripheral vascular 
disease?  

(c)  If the answer is no, is it at least 
as likely as not (50 percent or higher 
degree of probability) that the Veteran's 
service-connected coronary artery bypass 
associated with peripheral vascular disease 
aggravated his erectile dysfunction?  

The physician is advised that aggravation 
is defined for legal purposes as a chronic 
worsening of the underlying condition 
versus a temporary flare-up of symptoms, 
beyond its natural progression.  If 
aggravation is present, the physician 
should indicate, to the extent possible, 
the approximate level of severity of the 
erectile dysfunction (i.e., a baseline) 
before the onset of the aggravation. 

The examiner must provide a comprehensive 
report including complete rationales for all 
conclusions reached.

5.  Readjudicate the Veteran's claims on 
appeal.  If any benefit sought on appeal 
remains denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and 
afforded a reasonable opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


